Fourth Court of Appeals
                                San Antonio, Texas
                                     October 21, 2022

                                   No. 04-21-00523-CV

                                    Leonardo SAENZ,
                                        Appellant

                                             v.

                                       Julia SAENZ,
                                          Appellee

                  From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 21-02-00035CVF
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       The Appellant’s Opposed Motion for Extension of Time to file Motion for Rehearing is
hereby GRANTED. The appellant’s motion for rehearing is due on or before October 28, 2022.
Further requests for extension of time for this filing will be disfavored absent extenuating
circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2022.



                                                  ________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court